Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                     June 8, 2015                  (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Jimmy Dewayne Hill
              v. Texas
              No. 14-10117
              (Your No. WR-77, 978-06)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
September 26, 2014 and placed on the docket June 8, 2015 as No. 14-10117.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Clayton Higgins
                                         Case Analyst




                                                                        RECEIVED IN
                                                                  COURT OF CRIMINAL APPEALS

                                                                          JUN 11 2015


                                                                     Abe! Acoeta,Clerk